                                    UNITED STATES
                        SECURITIES AND EXCHANGE COMMISSION
                              NEW YORK REGIONAL OFFICE
Y




                                           BROOKFIELD PLACE
                                      200 VESEY STREET, ROOM 400
                                        NEW YORK, NY 10281-1022




                                                              February 12, 2020
By Email and Fax

Hon. P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     SEC v. Telegram Group Inc. & TON Issuer Inc., No. 19 Civ. 9439 (PKC)

Dear Judge Castel:

         Plaintiff Securities and Exchange Commission (the “SEC”) respectfully submits this
letter to request a one-day extension of its time to respond to the motions by Defendants
Telegram Group Inc. and TON Issuer Inc. (collectively “Telegram”) and nine third parties to seal
or redact portions of exhibits or filings that have been submitted in connection with the parties’
pending motions.

        On February 7, 2020, the SEC filed a motion on consent, Dkt. 178, seeking permission to
file an omnibus response to the various sealing motions and proposed that its response be due by
February 12, 2020. The Court granted the SEC’s motion, Dkt. 179. The pending sealing motions
concern over two hundred documents, with the parties and various third parties proposing
alternative redactions to many of these documents. The process of identifying and responding in
an organized, efficient manner to these multiple versions of proposed redactions has proven to be
more time-consuming than originally anticipated.

        Accordingly, the SEC respectfully requests a one-day extension, to February 13, 2020, of
its time to respond to the sealing motions. Counsel for Telegram consents to this application. 1

                                                      Respectfully submitted,

                                                      /s/ Kevin P. McGrath
                                                      Kevin P. McGrath


1
  The SEC and Telegram will work with the third parties who have filed sealing motions to
propose a briefing schedule, subject to the Court’s approval, for any responses to the SEC’s
filing.
Hon. P. Kevin Castel               February 12, 2020
Page 2

cc:    Alexander Drylewski, Esq.
       Counsel for Defendants
